UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


MICHAEL JOHNSON,

                                  Plaintiff,

              v.                                              No. 9:19-CV-1075
                                                              (LEK/CFH)
E. EIGO,

                                  Defendant.


APPEARANCES:                                    OF COUNSEL:

Michael Johnson
03-A-0667
Otisville Correctional Facility
Box 8
Otisville, New York 10963
Plaintiff pro se

New York State Attorney General                 LAUREN ROSE EVERSLEY, ESQ.
The Capitol
Albany, New York 12224
Attorneys for defendant

CHRISTIAN F. HUMMEL
U.S. MAGISTRATE JUDGE

                                         ORDER

       Plaintiff commenced an action in this Court on August 30, 2019. See Dkt. No. 1

(“Compl.”). The undersigned disqualifies himself from this action due to a conflict of

interest. Accordingly, this case must be assigned to a different Magistrate Judge. See

28 U.S.C. § 455 (a), (b).

       WHEREFORE, it is hereby

       ORDERED, that the undersigned disqualifies himself from assignment to this
case in accordance with General Order 12(G)(8) and 28 U.S.C. § 455 (a), (b), and it is

further

          ORDERED, that in accordance with General Order 12(G)(8), the Clerk of the

Court shall reassign this case at random; and it is further

          ORDERED, that the Clerk of the Court shall serve this Order on all parties to this

action in accordance with Local Rules.

          IT IS SO ORDERED.

          Dated: November 21, 2019
                Albany, New York




                                               2
